EL%              NEY     GENERAL

                             OF   TEXAS

                        AUSTIN.   TEXAS    %=


                                          September 11, 1969


Honorable Gordon H. Lloyd
Executive Secretary
Employees Retirement System of Texas
Capitol Station
Austin, Texas 78711
                                   Opinion No.         M- 470

                                          Re:   Construction of
                                                Art. 6228a, Section
Dear Mr. Lloyd:                                 3B1, V.C.S.

     You have requested our opinion as to the meanin of
paragraph 1, of Subsection B, Section 3, Article 6228a,
V.C.S., as said paragra h was amended by Section 1, of
Chapter 814, (H.B. 1065P , page 2433, Acts of the 61st
Leg., effective September 1, 1969. As amended, this
paragraph reads as follows:
     "B.   The membership of said Retirement System as
           an elective State official of the State of
           Texas shall be composed as follows:
           1.   The membership of said Retirement
                System shall be composed of s
                elective state official or appointee
                in an elective 0     ce 0    e state,
                   b
                includin g a 11 el.efEked
                                        OF iphpointed
                mem ers of the State Legislature,
                officers of either house of the State
                Legislature who are either appointed
                or elected by the members of either
                or both houses of the State Legisla-
                ture e and also including District
                mrneys     receiving salaries paid by
                the state from the State General
                Revenue Fund, but shall not include
                any elective official in the Judicial,
                Education, District, or County, of the
                State of Texas other than those ex-
                pressed eligible as provided herein."
                 (Emphasis added.)


                              -2344-
Hon. Gordon H. Lloyd, page 2      (M- 470)


     You desire an opinion on whether "employees" of the
Senate and the House of Representatives may be placed in a
class with those Retirement System members who are elected
by the people, or who are appointed to fill a vacancy in an
elective office.
     It is our opinion that the word "officers" when used
in a statute, Is deemed a word connoting duration, tenure
and exercise by the individual of a part of the sovereign-
ty of the State of Texas. Dunbar v. Brazoria County, 224
S.W.2d 738, (Tex.Civ.A p. 1949, error refused); Knox'v.
Johnson, 141 S.W.2d 698 (Tex.Civ.App., 1940, err-used).
     The statutory phrase "officers of either house" ~1s
not defined in the Act, and thus must be interpreted as
having its usual and legal meaning. Such phrase does not
refer to the employees of either the House of Representa-
tives or of the Senate, but to those officials who exercise
the attributes of an "officer" and who exercise sovereign
power, and who take the Constitutional oath of office prior
to entering upon their duties. We do not believe it was
the legislative intent to refer to employees, since the
Legislature is on notice that such employees are already
a part of a class of State employees or appointed officers
who are now covered by State Employee Retirement benefits.
Art. 6228a, Sec. 3B2, V.C.S.
     It is also to be noted that Article 6228a, Vernon's
Civil Statutes, as amended, provides for two classes of
members in the State Employee Retirement System: (1)
Elected officials and 2) Appointed officials and state
employees. In H.B. 10f!5 (Chapter 814, page 2433, Acts
of the 61st Leg., effective September 1, 1969), this
class of "elected state officials" is defined as follows:




          including District Attorneys receiving

                       - 2345 -
Hon. Gordon H. Lloyd, page 3    (M- 470)


         salaries paid by the state from the State
         General Revenue Fund...." (Emphasis added.)
     Under the doctrine of ejusdem generis, the compo-
nents of this elected class can only include "officers",
for those listed as the ones "included" in this elective
class are all officers, towit: (1) Members of the Legis-
lature; (2) District Attorneys, and (3) Officers of either
house, etc. required to take the Constitutional oath of
office prior to entering upon the discharge of their du-
ties. 13 Tex.Jur.;?d319, Contracts, Section 139. The
rule is also stated in 64 Tex.Jur.2d 282, Words and
Phrases, as follows:
    "The doctrine of ejusdem generis is that where
     general words follow an enumeration of particu-
     lar classes of persons or things, the general
     words are not to be construed most liberally
     or to their widest extent. On the contrary,
     they are to be construed as applying only to
     persons or things of the same general nature
     or class as those specifically enumera,ted."
     In view of the meaning of the word "officers" and
the statutory description of this class to include only
elective officers and officers of either house, you are
advised that no person who is merely an employee of either
of the two houses of the State Legislature can be con-
sidered by you under H.R. 1065 to be a member of a class
of elec~tedofficials; nor can you so consider them to be
in a class wi,th"elected officials" for the purpose of
computing contributions and retirement benefits for such
persons in a manner different from that computed for other
State employees. This classification of officers of ei-
ther house must be done prospectively. Attorney General
Opinion M-413 (1969).
                           SUMMARY
          The phrase "officers of either house of the
          State Legislature who are either appointed
          or elected by the members of either or both
          houses of the State Legislature" in H.B.
          NO. 1065 (Chapter 81.4, page 2433, Acts of

                         2346
Hon. Gordon H. Lloyd, page 4. (M- 470)


          61st Leg., R.S., 1969) does not include or
          apply to employees of the State Legislature,
          but does apply to those officers of either
          house who are required to take the Consti-
          tutional oath of office prior to entering
          upon the discharge of their duties and are
          appointed or elected for a specified term,
          and exercise sovereign powers of the state.




Prepared by Roger Tyler
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Harold Kennedy
John Grace
Alfred Walker
Houghton Brownlee, Jr.
Neil Williams
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant